89 F.3d 830
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.2BD ASSOCIATES, LIMITED PARTNERSHIP, A. John Briscuso,Plaintiffs-Appellants,v.COUNTY COMMISSIONERS for Queen Anne's County;  William V.Riggs, III, President, County Commissioners for Queen Anne'sCounty;  Archibald A. MacGlashan, III, Vice-President,County Commissioners for Queen Anne's County;  Oscar A.Schulz, Commissioner, County Commissioners for Queen Anne'sCounty, Defendants-Appellees,andMarion R. Leaverton, Chairman, Board of Appeals for QueenAnne's County;  Michael R. Foster, Counsel to theBoard of Appeals for Queen Anne'sCounty, Defendants.
No. 95-2763.
United States Court of Appeals, Fourth Circuit.
Argued June 5, 1996.Decided June 24, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-94-698-K)
ARGUED:  William D. Evans, Jr., Warren Kenneth Rich, RICH & HENDERSON, P.C., Annapolis, Maryland, for Appellants.   Richard Timothy Colaresi, SHAPIRO & OLANDER, Annapolis, Maryland, for Appellees.   ON BRIEF:  Judith Bernstein-Gaeta, SHAPIRO & OLANDER, Annapolis, Maryland, for Appellees.
D.Md.
VACATED.
Before WIDENER, HALL, and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Expressing no opinion on the merits of this case as presented, or on the effect thereupon of Quackenbush v. Allstate Insurance Company, No. 95-244, --- U.S. --- (June 3, 1996), we are of opinion that the judgment of the district court should be vacated and this case should be remanded for the district court to reconsider its entire decision, especially including any effect thereupon had by Quackenbush.   In so doing, the district court may initiate such proceedings as it may deem appropriate.

VACATED AND REMANDED WITH INSTRUCTIONS